[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 725 
Order affirmed, with costs, upon the ground that the plaintiffs, if not trustees of an express trust — a question we do not decide — are in any event persons "with whom or in whose name" the contract in suit was made for the benefit of another (Civ. Prac. Act, § 210). The second question certified is answered in the affirmative. The first question certified is not answered. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and MEDALIE, JJ.